        2:19-cv-02234-CSB-EIL # 1           Page 1 of 6                                                E-FILED
                                                                    Thursday, 29 August, 2019 10:58:27 AM
                                                                              Clerk, U.S. District Court, ILCD

                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE CENTRAL DISTRICT OF ILLINOIS
                                  URBANA DIVISION

NECA-IBEW WELFARE TRUST FUND,         )
                                      )
          Plaintiff,                  )
                                      )
     vs.                              )                      No.
                                      )
ALL QUALITY ELECTRICAL SERVICES, INC. )
                                      )
                                      )
          Defendant.                  )

                                         COMPLAINT

       NOW COME the Plaintiff, NECA-IBEW WELFARE TRUST FUND, by and through its

attorneys, Cavanagh & O’Hara LLP, complaining of the Defendant, ALL QUALITY

ELECTRICAL SERVICES, INC. and allege as follows:

       1.      This is a civil action under the Employee Retirement Income Security Act of 1974,

as amended from time to time and codified at 29 U.S.C. §1001 et seq. (“ERISA”), and the Labor

Management Relations Act of 1947, as amended from time to time and codified at 29 U.S.C. §141

et seq. (“LMRA”).

       2.      Plaintiff, NECA-IBEW Welfare Trust Fund, is an employee benefit fund

maintained in accordance with the provisions of ERISA and the LMRA, and administered

pursuant to the terms and provisions of an Agreement and Declaration of Trust, as amended and

restated (the “trust agreement”).

       3.      Federal District Courts have exclusive jurisdiction under ERISA over civil actions

like the present action. (See 29 U.S.C. §1132).

       4.      Venue for civil actions like the present action is proper in a federal District Court

where the breach took place, where a defendant resides or may be found, or where the plan is

                                                  1
          2:19-cv-02234-CSB-EIL # 1          Page 2 of 6



administered. (See §502(e)(2) of ERISA, 29 U.S.C. §1132(e)(2)).

        5.     Plaintiff, NECA-IBEW Welfare Trust Fund’s plan is administered in Macon

County, Illinois at the address of 2120 Hubbard Avenue, Decatur, Illinois 62526-2871, which is

located within the venue of the District Court for the Central District of Illinois.

        6.     The NECA-IBEW Welfare Trust Fund receives contributions from numerous

employers, and therefore, is a multiemployer plan. (See 29 U.S.C. §1002).

        7.     Plaintiff provides retirement and other benefits to the employees of participating

employers who pay fringe benefit contributions to the Plaintiff on behalf of their employees.

        8.     The Defendant, ALL QUALITY ELECTRICAL SERVICES, INC. is an

“Employer” engaged in an industry within the meaning of 29 U.S.C. §§1002 (5), (11), (12) and

(14).

        9.     The business address for Defendant is Miami, Florida.

        10.    Defendant employs individuals who perform bargaining unit work for which fringe

benefit contributions are owed under the provisions of a collective bargaining agreement to which

Defendant is a party or otherwise bound (the “collective bargaining agreement”).

        11.    The collective bargaining agreement binds the Defendant to the provisions of the

Plaintiff’s trust agreement.

        12.    Pursuant to the collective bargaining agreement and the trust agreement, the

Defendant is required to report hours worked by its employees and make prompt payment of the

contributions owed to the Plaintiff.

        13.    Pursuant §1145 of ERISA, the Defendant is required to pay contributions to the

Plaintiff in accordance with the terms and conditions of Plaintiff’s trust agreement. (See 29 U.S.C.

§1145).



                                                  2
         2:19-cv-02234-CSB-EIL # 1           Page 3 of 6



       14.     Defendant employed individuals during the time period of April 1, 2014, through

current who performed work under the collective bargaining agreement for which contributions

are owed to Plaintiff.

       15.     Pursuant to the trust agreement, Plaintiff has the right to examine the payroll books

and records of the Defendant to determine whether the Defendant is paying Plaintiff all required

contributions under the collective bargaining agreement.

       16.     Plaintiff demanded that Defendant provide its relevant payroll and other business

records for purposes of an audit for the time period of April 1, 2014, through current, but Defendant

has refused to provide Plaintiff with its payroll and other business records for purposes of an audit.

       17.     Defendant owes Plaintiff contributions for all unreported and unpaid hours of work

performed by its employees for the time period of April 1, 2014, through current.

       18.     Pursuant to the applicable provisions of ERISA, and the terms of the Plaintiff’s

trust agreement, Defendant owes interest on delinquent contributions and, additionally, liquidated

damages equal to $50.00 per month for each month of delinquency, or fraction thereof.

       19.     Defendant breached the provisions of the trust agreement by refusing to provide

Plaintiff with its payroll and other business records for purposes of an audit.

       20.     Pursuant to the terms of the trust agreement, the Defendant is liable for reasonable

attorneys’ fees, court costs and all other reasonable expenses incurred by Plaintiff in the collection

of delinquent contributions.

       21.     Pursuant to §1132(g)(2) of ERISA, if judgment is entered in favor of Plaintiff in

this matter, the Court shall award Plaintiff certain relief, including interest, liquidated damages or

double interest, and attorneys’ fees. More specifically, §1132(g)(2) of ERISA provides as follows:

               (g)    Attorney’s fees and costs; awards in actions involving
               delinquent contributions

                                                  3
        2:19-cv-02234-CSB-EIL # 1              Page 4 of 6




                                        *               *               *

                         (2)     In any action under this subchapter by a fiduciary for
                         or on behalf of a plan to enforce section 1145 of this title in
                         which a judgment in favor of the plan is awarded, the court
                         shall award the plan –

                                (A)     the unpaid contributions,

                                (B)     interest on the unpaid contributions,

                                (C)     an amount equal to the greater of –

                                        (i)     interest on the unpaid contributions,
                                        or

                                        (ii)   liquidated damages provided for
                                        under the plan in an amount not in excess of
                                        20 percent (or such higher percentage as may
                                        be permitted under Federal or State law) of
                                        the amount determined by the court under
                                        subparagraph (A),

                                (D)     reasonable attorney’s fees and costs of the
                                action, to be paid by the defendant, and

                                (E)    such other legal or equitable relief as the
                                court deems appropriate.

                      For purposes of this paragraph, interest on unpaid
              contributions shall be determined by using the rate provided under
              the plan, or, if none, the rate prescribed under section 6621 of title
              26.

              (See, §1132(g)(2) of ERISA).

       WHEREFORE, Plaintiff prays as follows:

       A.     That judgment is entered in favor of Plaintiff, NECA-IBEW WELFARE TRUST

FUND, and against ALL QUALITY ELECTRICAL SERVICES, INC., for all fringe benefit

contributions, interest and liquidated damages owed to Plaintiff for the time period of April 1,

2014, through current.

                                                   4
         2:19-cv-02234-CSB-EIL # 1            Page 5 of 6



        B.      That ALL QUALITY ELECTRICAL SERVICES, INC. is ordered to provide

and/or make available to Plaintiff or its auditor, all payroll and other business records of ALL

QUALITY ELECTRICAL SERVICES, INC. for the time period of April 1, 2014, through current,

in order for Plaintiff to determine the fringe benefit contributions and other sums owed by ALL

QUALITY ELECTRICAL SERVICES, INC. to Plaintiff.

        C.      That Plaintiff is granted leave of Court to file supplemental proofs establishing the

judgment sum for contributions determined to be due and owing for the time period of April 1,

2014, through current as well as for the liquidated damages, interest, audit costs, attorneys’ fees

and costs to which Plaintiff is entitled to pursuant to the trust agreement and ERISA;

        D.      That ALL QUALITY ELECTRICAL SERVICES, INC., is ordered to pay to

Plaintiff its reasonable attorneys’ fees and costs, as provided by ERISA (29 U.S.C. Section

1132(g)(2));

        E.      That ALL QUALITY ELECTRICAL SERVICES, INC., is ordered to pay to the

Plaintiff all of Plaintiff’s costs attendant to these proceedings;

        F.      That Plaintiff is awarded, at Defendants’ cost, such further and other relief as may

be available under ERISA, the collective bargaining agreement, the trust agreement or as is

otherwise just and equitable.

                                                        Respectfully submitted,

                                                        NECA-IBEW WELFARE TRUST FUND,
                                                        Plaintiff,


                                                        By:      s/ Jacob A. Blickhan
                                                                JACOB A. BLICKHAN
                                                                CAVANAGH & O’HARA LLP
                                                                Attorneys for Plaintiff
                                                                2319 West Jefferson
                                                                Springfield, IL 62705

                                                   5
2:19-cv-02234-CSB-EIL # 1   Page 6 of 6



                                          Telephone (217) 544-1771
                                          Facsimile (217) 544-9894
                                          jacobblickhan@cavanagh-ohara.com




                               6
